DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	This is in response to applicant’s communication filed on 28 December 2020, wherein: claims 1 - 4, 6 - 14 and 16 - 22 are currently pending. Claims 5 and 15 have been cancelled. 
Response to Arguments 
2.	Applicant’s arguments filed on December 28, 2020 with respect to the rejections of claims 1 - 4, 6 - 14 and 16 - 22 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC §102
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3 - 4, 12 - 14, 17 - 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaori “JP 2016-218665A”. IDS
Re-claim 1, Kaori teaches an information display device mountable on a vehicle, the information display device (fig. 1; H head-up display device (display device for vehicle)) comprising: 
processing circuitry (fig. 1; 2) configured to 
display information as a virtual image in a display area (fig. 1; 1); (fig. 1 and par. [0012]) 
receive an update to the information; (par. [0029])
in response to reception of the update, (par. [0029]) first alter ( fig. 3  (3) 10 properties or characteristics( fig. 3  (3) 10 of the information being displayed in the display area (fig. 1; 1) so that a visual excitability of the information being displayed is increase; ( fig. 3)  and 
after the properties or characteristics of the information are first altered (fig. 4; (7) 10) ( fig. 3  (3) 10 and the information altered in the first alter is displayed for a first amount of time, second alter the properties or characteristics of the information altered in the first alter and display the information altered in the second alter (fig. 4; (6) 10) for a second amount of time that is longer than the first amount of time, (fig. 4 and pars. [0023] - [0024] distance between point P2 to point P1 (see fig 2) is longer thus the information will be displayed longer) wherein

Re-claim 3, Kaori teaches an interface configured to receive route information about a route from a device in which the route is set, the device being configured to send the route information in response to obtaining position information of the vehicle, (pars. [0008] – [0009])
 wherein the processing circuitry (fig. 1; 2) is further configured to alter the properties or the characteristics of the information at a timing in which the information about the route is received. (fig. 4 and pars. [0021] - [0022])
Re-claim 4, Kaori teaches wherein the processing circuitry (fig. 1; 2) is further configured to alter the properties or the characteristics of the information in response to the update in a case that a distance to a next corner with reference to a position of the vehicle on the route or an estimated length of time required to reach the next corner with reference to the position of the vehicle is updated in the device. (fig. 4 and pars. [0026] - [0027])
Re-claim 12, Kaori teaches wherein the properties or characteristics of the information include at least one of brightness, color, shape, size and a position of the information. (figs. 3 - 5)
Re-claim 13, Kaori teaches an information display device (fig. 2; 100) mountable on a vehicle, (fig. 1) the information display device (fig. 1; H head-up display device (display device for vehicle)) comprising: 
processing circuitry (fig. 1; 2) configured to 
display information related to a route along which the vehicle is to travel as a virtual image in a display area (fig. 1; 1); (fig. 1 and par. [0012]) 
control the display area (fig. 1; 1) to switch between displaying (fig. 5; (12) 10 & 12e) and hiding the information; (fig. 5; (11) 12e)
receive an update to the information, the update indicating a distance from a position of the vehicle to a next corner or an estimated length of time required to reach the next corner; (fig.2 and 6 and pars. [0027] - [0029]) and
in response to reception of the update, hide (fig. 5; (11) 12e) the information for at least a first amount of time, alter the information according to the update and display the altered information in the display area, (fig. 5; (12) 12e) wherein 
in a case that the update is not a last update, the processing circuitry (fig. 1; 2) is further configured to hide the information before and after the update. (fig. 5 and pars. [0025] - [0026])
Re-claim 14, Kaori teaches wherein the processing circuitry is further configured to switch between showing (fig. 5; (11) 12e) and hiding (fig. 5; (12) 10 & 12e) 
Re-claim 17, Kaori teaches a detector to detect in advance a sign arranged on the route, wherein the processing circuitry (fig. 1; 2) is further configured to switch from hiding the information (fig. 5; (12) 10 & 12e) to displaying the information (fig. 5; (11) 12e) immediately before the sign becomes visible, based on a detection result of the detector. (fig. 5 and pars. [0025] - [0026])
Re-claim 18, Kaori teaches a vehicle apparatus, comprising: the information display device according to claim 1; and the vehicle (fig. 1) on which the information display device is mounted. (fig. 1; H head-up display device (display device for vehicle))
Re-claims 19 and 22, are rejected as a method as applied to claims 1 and 3 above because the scope and contents of the recited limitations are substantially the same. 
Re-claim 20, Kosaka teaches a non-transitory recoding medium which, when executed by one or more processors, (fig. 1; 2) cause the processors to perform the method according to claim 19. (par. [0015]) (see rejection of claim 19.)      



Claim Rejections - 35 USC §103
6.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 6 - 11, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaori “JP 2016-218665A” in view of Ng-Thow-Hing “US 2016/0003636”.
Re-claim 2, Kaori teaches all the limitations of claim 1 but does not teach wherein the processing circuitry is further configured to alter the properties or the characteristics of the information at a timing determined in advance.
However, Ng-Thow-Hing teaches wherein the processing circuitry (fig. 2; 160) is further configured to alter the properties or the characteristics of the information at a timing determined in advance. (par. [0164] Accordingly, navigation component 540 may determine an origin location for the vehicle (e.g., a current location, a future start location), the destination location, and calculate a route from the origin location to the destination location. As discussed herein, the route may include one or more route portions along one or more road segments and/or one or more navigation actions or maneuvers.)               

Re-claim 6, Kaori teaches all the limitations of claim 4 but does not teach wherein the processing circuitry is further configured to alter the properties or the characteristics of the information to enhance the visual excitability more strongly in response to the update at a later time. 
However, Ng-Thow-Hing teaches wherein the processing circuitry (fig. 2; 160) is further configured to alter the properties or the characteristics of the information to enhance the visual excitability more strongly in response to the update at a later time. (par. [0175])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ng-Thow-Hing to allow one or more vehicle occupants to input various information, modify information, and perform other actions. (par. [217])
Re-claim 7, Kaori teaches all the limitations of claim 4 but does not teach wherein an interval between two contiguous updates is made shorter as the distance or the estimated length of time gets shorter.
Ng-Thow-Hing teaches wherein an interval between two contiguous updates is made shorter as the distance or the estimated length of time gets shorter. (par. [0176])

Re-claim 8, Kaori teaches all the limitations of claim 4 but does not teach wherein the processing circuitry is further configured to alter the properties or the characteristics of the information to enhance visual excitability more strongly in a case that the update is a last update. 
However, Ng-Thow-Hing teaches wherein the processing circuitry is further configured to alter the properties or the characteristics of the information to enhance visual excitability more strongly in a case that the update is a last update. (par. [0177])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ng-Thow-Hing to allow one or more vehicle occupants to input various information, modify information, and perform other actions. (par. [217])
Re-claim 9, Kaori teaches all the limitations of claim 4 but does not teach wherein the display information includes information about the distance or the estimated length of time, and the processing circuitry updates the information about the distance or the estimated length of time at a same time as altering the properties or the characteristics of the information.
However, Ng-Thow-Hing teaches wherein the display information includes information about the distance or the estimated length of time, and the processing circuitry updates the information about the distance or the estimated length of time at a same time as altering the properties or the characteristics of the information. (par. [0175])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ng-Thow-Hing to allow one or more vehicle occupants to input various information, modify information, and perform other actions. (par. [217])
Re-claim 10, Kaori teaches all the limitations of claim 1 but does not teach wherein the displayed information includes moving information that moves towards the information in the display area as the vehicle travels forward, and the processing circuitry is further configured to alter the properties or the characteristics of the information in a case that the moving information overlaps with the information.
However, Ng-Thow-Hing teaches wherein the displayed information includes moving information that moves towards the information in the display area as the vehicle travels forward, (par. [0231]) and the processing circuitry is further configured to alter the properties or the characteristics of the information in a case that the moving information overlaps with the information. (par. [0297])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ng-
Re-claim 11, Kaori teaches all the limitations of claim 3 but does not teach a detector that detects in advance a sign arranged on the route, wherein the processing circuitry is further configured to alter the properties or the characteristics of the information immediately before the sign becomes visible, based on a detection result of the detector.
 However, Ng-Thow-Hing teaches a detector that detects in advance a sign arranged on the route, wherein the processing circuitry is further configured to alter the properties or the characteristics of the information immediately before the sign becomes visible, based on a detection result of the detector. (pars. [0162] and [0271])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ng-Thow-Hing to allow one or more vehicle occupants to input various information, modify information, and perform other actions. (par. [217])
Re-claim 16, Kosaka, Fujimura in view of Nishizaki teaches all the limitations of claim 13, Kosaka, Fujimura in view of Nishizaki does not explicitly teach wherein an interval between two contiguous updates is made shorter as the distance or the length of time gets shorter.
However, Ng-Thow-Hing teaches wherein an interval between two contiguous updates is made shorter as the distance or the length of time gets shorter. (par. [0176])

Re-claim 21, is rejected as a method as applied to claim 2 above because the scope and contents of the recited limitations are substantially the same.                                                      
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626